Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is made and
entered into as of the 12th day of December, 2012, by and among CABOT
CORPORATION, a Delaware corporation (the “Company”), the Designated Borrowers as
of the date hereof (together with the Company, collectively, the “Borrowers”),
JPMORGAN CHASE BANK, N.A., as Administrative Agent, and Lenders constituting
Required Lenders as of the date hereof.

WHEREAS, the Borrowers are party to that certain Credit Agreement, dated as of
August 26, 2011 (as the same may be amended and in effect from time to time, the
“Credit Agreement”), among the Borrowers, the Lenders from time to time party
thereto and the Administrative Agent; and

WHEREAS, the Borrowers have requested that each of the Lenders agree, and
Lenders constituting Required Lenders under the terms of the Credit Agreement
have agreed, on the terms and subject to the conditions set forth herein, to
make certain amendments to the Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Definitions; Loan Document. Capitalized terms used in this First Amendment
without definition shall have the meaning assigned to such terms in the Credit
Agreement. This First Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement and the other Loan Documents.

2. Amendments to Section 1.01 (Defined Terms) of the Credit Agreement.
Section 1.01 of the Credit Agreement is hereby amended as follows:

a. The definition of “Consolidated EBITDA” is hereby amended and restated in its
entirety as follows:

““Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus (a) without duplication, to the extent deducted from
revenues in determining such Consolidated Net Income, (i) Consolidated Interest
Charges (without giving effect to the last sentence of the definition of such
term), (ii) the provision for federal, state, local and foreign income taxes
payable, (iii) depreciation expense, (iv) amortization expense, and (v) other
non-cash charges, minus (b) to the extent included in such Consolidated Net
Income, all non-cash income or gains (including income tax benefits), all
calculated for the Company and its Subsidiaries in accordance with GAAP on a
consolidated basis. For the purposes of calculating Consolidated EBITDA for any
period, if during such period the Company or any Subsidiary shall have made a
Permitted Acquisition, Consolidated EBITDA for such period shall be calculated
after giving effect to such Permitted Acquisition on a Pro Forma Basis as if
such Permitted Acquisition occurred on the first day of such period.”



--------------------------------------------------------------------------------

b. The definition of “Consolidated Interest Charges” is hereby amended and
restated in its entirety as follows:

““Consolidated Interest Charges” means, with reference to any period, for the
Company and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis (without duplication) for such period, the sum of all
interest, premium payments, debt discount, fees, charges and related expenses of
the Company and its Subsidiaries in connection with borrowed money (including
capitalized interest and other fees and charges incurred under any
Securitization Transactions) or in connection with the deferred purchase price
of assets, in each case to the extent treated as interest in accordance with
GAAP. For the purposes of calculating Consolidated Interest Charges for any
period, if during such period the Company or any Subsidiary shall have made a
Permitted Acquisition, Consolidated Interest Charges for such period shall be
calculated after giving effect to such Permitted Acquisition (and all associated
Indebtedness) on a Pro Forma Basis as if such Permitted Acquisition occurred on
the first day of such period.”

3. No Waiver. Except as a result of the amendments set forth in Paragraph 2 of
this First Amendment, nothing contained in this First Amendment shall be deemed
to (i) constitute a waiver of any Default or Event of Default that may
heretofore or hereafter occur or have occurred and be continuing or to otherwise
modify any provision of the Credit Agreement or any other Loan Document, or
(ii) give rise to any defenses or counterclaims to the Administrative Agent’s or
any of the Lenders’ right to compel payment of the Obligations when due or to
otherwise enforce their respective rights and remedies under the Credit
Agreement and the other Loan Documents.

4. Conditions to Effectiveness. This First Amendment shall become effective on
the date upon which the Administrative Agent (or its counsel) receives from each
of the Borrowers and each of the Lenders constituting Required Lenders (i) a
counterpart of this First Amendment, signed on behalf of such Person, or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this First
Amendment) that such Person has signed a counterpart of this First Amendment.

5. Legal Fees. The Company shall promptly pay, upon receiving an invoice
therefor, all fees, charges and disbursements of Goulston & Storrs, PC, counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) incurred in connection with this First Amendment.

6. Representations and Warranties. The Borrowers represent and warrant to the
Administrative Agent and the Lenders as follows:

 

2



--------------------------------------------------------------------------------

(a) The execution, delivery and performance of this First Amendment and the
transactions contemplated hereby (i) are within each Borrower’s corporate
powers, (ii) have been duly authorized by all necessary corporate and, if
required, stockholder action, (iii) been duly executed and delivered by each
Borrower, (iv) do not and will not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or any other Person, (v) do not and will not violate any applicable law, rule or
regulation of any Governmental Authority or any Organization Document of any
Borrower, and (vi) do not and will not conflict with or result in any material
breach or contravention of, or the creation of any material Lien under, or
require any material payment to be made under (A) any material Contractual
Obligation to which any Borrower is a party or affecting any Borrower or the
properties of any Borrower or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which any Borrower or the properties of any Borrower or any of its
Subsidiaries is subject.

(b) This First Amendment constitutes a legal, valid and binding obligation of
each Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(c) The representations and warranties made by the Borrowers in the Loan
Documents are true and correct in all material respects (or in all respects if
the applicable representation or warranty is already qualified by concepts of
materiality) on and as of the date hereof, as though made on the date hereof.

(d) After giving effect to this First Amendment, no Default or Event of Default
has occurred and is continuing.

7. Ratification, etc. Except as expressly amended by this First Amendment, the
Credit Agreement, the other Loan Documents and all documents, instruments and
agreements related thereto are hereby ratified and confirmed in all respects and
shall continue in full force and effect. This First Amendment and the Credit
Agreement shall hereafter be read and construed together as a single document,
and all references in the Credit Agreement, any other Loan Document or any
agreement or instrument related to the Credit Agreement shall hereafter refer to
the Credit Agreement as amended by this First Amendment.

8. Reaffirmation of Guarantee. The Company hereby reaffirms its guarantee
contained in Article IX of the Credit Agreement of the payment when and as due
of the Obligations of the Designated Borrowers, and acknowledges and agrees that
such guarantee is and shall remain in full force and effect after giving effect
to this First Amendment.

9. GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

10. Counterparts. This First Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
First Amendment by telecopy or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this First Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Credit Agreement as a sealed instrument as of the date first set
forth above.

 

BORROWERS:

 

CABOT CORPORATION

By:   /s/ Steven Delahunt Name:   Steven Delahunt Title:   Vice President and
Treasurer

 

CABOT ACTIVATED CARBON HOLDINGS UK LIMITED By:   /s/ Brian A. Berube Name:  
Brian A. Berube Title:   Director

 

CABOT SWITZERLAND GMBH By:   /s/ Nicholas S. Cross Name:   Nicholas S. Cross
Title:   Director

 

CABOT ACTIVATED CARBON B.V. By:   /s/ Harold Corstjens Name:   Harold Corstjens
Title:   Managing Director

Signature Pages to First Amendment to Credit Agreement (JPM/Cabot)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and a Lender

By:   /s/ D. Scott Farquhar Name:   D. Scott Farquhar Title:   Senior Vice
President

 

Citibank, N.A.,

as a Lender

By:   /s/ John Tucker Name:   John Tucker Title:   Vice President

 

Mizuho Corporate Bank, Ltd., as a Lender By:   /s/ Leon Mo Name:   Leon Mo
Title:   Authorized Signatory

 

TD BANK, N.A., as a Lender By:   /s/ Alan Garson Name:   Alan Garson Title:  
Senior Vice President

 

Goldman Sachs Bank USA, as a Lender By:   /s/ Michelle Latzoni Name:   Michelle
Latzoni Title:   Authorized Signatory

 

RBS CITIZENS, N.A., as a Lender By:   /s/ Stephen F. O’Sullivan Name:   Stephen
F. O’Sullivan Title:   Senior Vice President

Signature Pages to First Amendment to Credit Agreement (JPM/Cabot)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Mark Irey Name:   Mark
Irey Title:   Assistant Vice President

 

Bank of China, New York Branch, as a Lender By:   /s/ Haifeng Xu Name:   Haifeng
Xu Title:   Executive Vice President

 

6